Citation Nr: 0333384	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  00-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a chronic sternal wound infection with 
complications based on coronary artery bypass surgery at a VA 
facility.

2.  Entitlement to a compensable rating for 
ventral/epigastric hernia prior to January 30, 1998.

3.  Entitlement to a rating in excess of 20 percent for 
ventral/epigastric hernia prior to May 13, 1998.

4.  Entitlement to a rating in excess of 40 percent for 
ventral/epigastric hernia prior to August 11, 1998.

5.  Entitlement to a rating in excess of 20 percent for 
ventral/epigastric hernia from October 1, 1998.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1954 to October 1957.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1999 
rating decision by the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which granted 
compensation under 38 U.S.C.A. § 1151 for ventral/epigastric 
hernia status post repair, rated 0 percent from 
July 22, 1997, but denied compensation for sternal wound 
infection status post debridement multiple times and post 
sternum resection secondary to coronary artery bypass surgery 
(§ 1151 claim).  .

In a December 2002 rating decision the RO granted increased 
ratings for ventral/epigastric hernia including 20 percent 
from January 30, 1998, 40 percent from May 13, 1998, 100 
percent (temporary total rating due to hospital treatment) 
from August 11, 1998, and 20 percent from October 1, 1998.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  
Therefore, the matter of the rating for ventral/epigastric 
hernia has been recharacterized to reflect that appellate 
review is required for each "staged" rating assigned, other 
than when a temporary total rating was in effect.


FINDING OF FACT

The veteran's residuals of a chronic sternal wound infection 
with complications were incurred as a result of coronary 
artery bypass surgery at a VA medical facility and were not 
necessary consequences of treatment.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of a chronic sternal 
wound infection with complications are met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 1996); 38 C.F.R. §§ 3.358, 
3.800 (effective prior to October 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In a decision issued May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii), a 
regulation which had allowed the Board to provide the 
requisite VCAA notice without remanding such matters to the 
RO.  Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  It was noted 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  In this 
case, the record reveals the veteran was not notified of the 
VCAA or how it applied to his appeal.  However, since he is 
not prejudiced by the decision on his 1151 claim, and a 
remand of this matter would be of no benefit to anyone but 
would merely cause delay, the Board will proceed with 
consideration of this claim.  

At the time the veteran filed his claim, in July 1997, 38 
U.S.C.A. § 1151 (West 1991) provided, in pertinent part:

Where any veteran shall have suffered an injury...as the 
result of...[VA] medical or surgical treatment...and not the 
result of such veteran's own willful misconduct, and such 
injury...results in additional disability..., compensation 
...shall be awarded in the same manner as if such disability 
were service-connected.

The Board notes that while 38 U.S.C.A. § 1151 was revised 
subsequent to the veteran's filing of his claim (adding as a 
requirement an element of fault on the part of VA or an 
unforeseen event), the revisions apply only to claims filed 
on or after October 1, 1997. See Pub. L. No. 104-204 § 
422(b)(1),(c).  Hence, they do not apply in the instant case, 
and an element of fault on the part of VA need not be shown.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court had held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S. 
Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection between VA medical treatment and additional 
disability but that not every additional disability is 
compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) provided 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."   

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected. For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or
(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the "old" VA law, in light of Gardner, is 
clearly the most favorable to the veteran, as it does not 
require that he establish the element of fault or negligence.  
The March 16, 1995, amended VA regulation 38 C.F.R. § 3.358 
limiting payment of compensation in situations in which an 
additional disability was the certain or near certain result 
of VA hospitalization or medical or surgical treatment is 
also applicable here.  

VA hospital records show the veteran underwent coronary 
artery bypass graft surgery times 2 on May 20, 1997.  Records 
show he was advised of the risks (including infection) and 
benefits of the procedure and that he consented to the 
treatment.  An operation report noted the veteran tolerated 
the procedure well and that he left the operating room in 
satisfactory condition.  Laboratory records dated May 21, 
1997 show culture result findings of isolated staphylococcus 
aureus.

VA hospital records dated from June to July 1997 show the 
veteran underwent debridement and sternum removal for a 
sternal wound infection post coronary artery bypass grafting.  
In a March 1999 report, a VA examiner summarized the 
veteran's pertinent VA treatment and complications and 
opined, in essence, that there was a causal relationship 
between the veteran's cardiac surgery and his sternal wound 
infection, but that previous radiation therapy (unrelated to 
VA treatment) complicated and compromised his wound healing 
abilities.  The examiner stated the veteran had additional 
disabilities as a result of his infection including residuals 
of sternotomy and epigastric hernia repair, chronic chest 
wall pain, and chronic draining wounds to his anterior chest 
wall.  Subsequent VA records show treatment for non-healing 
and draining sternal wounds.  

The Board finds the evidence demonstrates that the veteran's 
residuals of a chronic sternal wound infection with 
complications were incurred as a result of coronary artery 
bypass surgery at a VA medical facility and that these 
injuries were not necessary consequences of that treatment.  
While the unfortunate circumstances of the veteran's May 1997 
post surgical infection do not reflect VA fault or neglect, 
the additional disability is an actual result of that 
treatment.  The May 1997 treatment reports show that prior to 
the procedure the veteran was advised that infection was a 
foreseeable risk; however, there was no indication that his 
VA care providers felt a chronic infection, including as a 
consequence of diminished healing abilities from prior 
radiation therapy, was certain to result from the surgical 
treatment.  Therefore, compensation under the provisions of 
38 U.S.C.A. § 1151 is warranted for residuals of a chronic 
sternal wound infection with complications.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 is 
granted for residuals of a chronic sternal wound infection 
with complications.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  The VCAA provides 
that upon receipt of a complete or substantially complete 
application VA is required to notify the claimant and the 
claimant's representative, if any, of any information 
necessary to substantiate the claim and to indicate which 
information should be provided by the claimant and which 
information VA will attempt to obtain.  See 38 C.F.R 
§ 3.159(b)(1).  

A review of the record revealed the veteran has not been 
notified of the VCAA and how it pertains to his increased 
rating claims on appeal.  Also, in claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  Although the veteran underwent a VA 
examination in March 1999, the Board finds that the report 
provided does not contain sufficient information for an 
adequate determination. Therefore, additional action is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, what the current record shows, 
what evidence he is to provide and what 
evidence VA will attempt to obtain, and 
the period of time provided for response.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002), PVA, supra.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
ventral/epigastric hernia.  The examiner 
should note whether the postoperative 
wound has resulted in a large or small 
hernia, whether the hernia is or is not 
well supported by a belt under ordinary 
conditions, or whether there is evidence 
of a massive, persistent ventral hernia 
with severe diastasis of recti muscle or 
extensive diffuse destruction or 
weakening of muscular and fascial support 
of the abdominal wall so as to be 
inoperable.  To the extent possible, if 
there has been any variation in the 
degree of disability since July 22, 1997, 
the examiner should identify the specific 
documents that reflect a significant 
change.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinions given 
and reconcile the opinions with the other 
medical evidence of record.
3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the matters 
remaining on appeal.  If they stay 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to assist the veteran in the 
development of his claim, to ensure due process, and to 
ensure compliance with the requirements of VCAA in keeping 
with the holdings of the Federal Circuit in DAV and PVA, 
supra.  The appellant and his representative have the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



